J-A19022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

B.A.                                           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

A.S.P.

                         Appellant                  No. 1743 WDA 2014


             Appeal from the Order Entered September 23, 2014
              In the Court of Common Pleas of Clearfield County
                    Civil Division at No(s): 2014-1197-CD


BEFORE: BENDER, P.J.E., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                            FILED JULY 21, 2015

       B.A. (“Father”) and A.S.P. (“Mother”) are involved in a bitter custody

dispute concerning their young child, B.A.A. (“Child”). The litigation chiefly

is in North Carolina, although litigation has twice spilled over into

Pennsylvania.

       This appeal involves the second proceeding in Pennsylvania.     Father

filed petitions in the Court of Common Pleas of Clearfield County requesting

registration and enforcement of an emergency custody order and an interim

custody order issued by Alamance County Court in North Carolina (“North

Carolina court”).   The Clearfield County court scheduled a hearing, but

Father withdrew all requests for relief.   Mother thereupon petitioned the

Clearfield County court to proceed with the hearing for the purpose of



                                      1
J-A19022-15



sanctioning Father. The Clearfield County court dismissed Mother’s petition,

and Mother appealed to this Court. We affirm.

        The record reflects that Child was born in North Carolina in 2008. In

2009, following the termination of Mother’s and Father’s relationship, Mother

moved to Pennsylvania with Child. Father commenced custody proceedings

in North Carolina court.        On August 23, 2011, the North Carolina court

entered an order awarding primary physical custody/placement of B.A.A. to

Mother subject to Father’s periods of partial custody.    On June 19, 2012,

Mother filed a motion in the North Carolina court to transfer jurisdiction of

the custody case to Pennsylvania. On March 20, 2013, the North Carolina

court denied Mother’s motion and retained exclusive jurisdiction over the

child custody case.

        On January 17, 2014, Mother filed Protection from Abuse (“PFA”) and

emergency custody petitions in Clearfield County alleging that Father

physically, mentally and emotionally abused Child.       Mother requested an

emergency order suspending Father’s periods of partial custody pending final

disposition of the emergency petition. The Clearfield County court granted

Mother’s petitions and entered an interim custody order in Mother’s favor

assuming temporary emergency jurisdiction in accordance with the Uniform

Child Custody Jurisdiction and Enforcement Act (“UCCJEA”).1      This interim


____________________________________________


1
    23 Pa.C.S. § 5401 et seq.



                                           -2-
J-A19022-15



order suspended Father’s periods of partial custody pending a hearing in

Clearfield County.

      On January 31, 2014, Mother filed a motion to transfer jurisdiction to

Pennsylvania, relying heavily on the allegations in her PFA and emergency

custody petitions.

      On February 3, 2014, counsel for the parties agreed that jurisdiction

rested properly in North Carolina with respect to the transfer motion, and

the Clearfield County court found the same with respect to Mother’s PFA and

emergency custody petitions.     The court entered orders transferring all

matters to North Carolina for hearings.

      The North Carolina court scheduled trial on Mother’s PFA and

emergency custody petitions for March 4, 2014 and ordered Mother to

appear in court with Child on that date.      On March 4, 2014, Mother’s

attorney appeared in North Carolina court, but Mother and Child failed to

appear.   On the same date, the North Carolina court conducted a hearing

relating to Mother’s PFA and emergency custody petitions. Mother presented

no evidence in support of her PFA and emergency custody petition.

Ultimately, following numerous recorded telephonic conferences between the

North Carolina and Clearfield County courts, which included testimony from

witnesses with counsel for both parties present to conduct direct and cross

examination, Mother withdrew both of her emergency petitions.




                                    -3-
J-A19022-15



       On April 3, 2014, following a hearing, the North Carolina court denied

Mother’s motion to transfer jurisdiction to Pennsylvania. Mother appealed to

the North Carolina Court of Appeals, which denied her appeal.

       On July 29, 2014, the North Carolina court held a hearing on all

pending matters in the custody case and determined that Mother’s

allegations against Father were “fabricated, and appeared to have been

falsely made for the express purpose of suspending Father’s visitation …

[which] have greatly prejudiced the father causing great expense and

burden.” The North Carolina court found that “these abuse allegations are

false … they did not happen and were made up.” The North Carolina court

found that these allegations were not in Child’s best interest, because they

kept him away from Father for an extended period of time, and Mother’s

conduct in fabricating these allegations was detrimental to Child. On August

1, 2014, the North Carolina court issued emergency and interim custody

orders granting primary custody to Father and ordering Mother to relinquish

Child to Father.2

       On August 8, 2014, Father commenced the proceeding presently on

appeal by petitioning the Clearfield County court for registration of the

emergency and interim custody orders under the UCCJEA.          On the same
____________________________________________


2
   Ultimately, on September 26, 2014, the North Carolina court entered a
final order awarding Father primary physical custody of Child and ordering
Mother to undergo psychiatric evaluation due to her misconduct.




                                           -4-
J-A19022-15



date, the Clearfield County court entered an order directing the Clearfield

County prothonotary to register the emergency and interim custody orders.

       On August 12, 2014, Mother cross-petitioned the Clearfield County

court for a hearing on Father's petition to register the orders. The Clearfield

County court issued a rule upon Father to show cause why Mother's petition

for a hearing should not be granted. On August 15, 2014, Mother filed a

second cross-petition for reconsideration and stay of registration of the

emergency and interim custody orders. The Clearfield County court granted

Mother's petition for a stay.

       On August 22, 2014, Father filed a second petition in Clearfield County

for registration of the emergency and interim custody orders. On August 28,

2014, Father filed a petition for expedited enforcement of foreign child

custody orders under the UCCJEA. Later that day, however, Father withdrew

all petitions for relief, because he had found Child3 and taken Child back to

North Carolina.

       On September 2, 2014, Mother filed a petition to reinstate the hearing

on Father’s registration of the North Carolina emergency and interim custody

orders.    Mother alleged that Father violated the UCCJEA by “absconding”

with Child to North Carolina and asked the Clearfield County court to impose



____________________________________________


3
  According to Father, Child’s paternal grandmother helped him locate Child
in Pennsylvania despite Mother’s attempt to hide Child’s whereabouts.



                                           -5-
J-A19022-15



sanctions on Father. On September 23, 2014, the Clearfield County court

entered an order dismissing Mother’s petitions for lack of jurisdiction.

      Mother filed a timely notice of appeal from the September 23, 2014

order, and both Mother and the Clearfield County court have complied with

Pa.R.A.P. 1925.

      Mother raises two issues in this appeal:

            1. Whether the trial court erred by enforcing an out-
            of-state custody order without placing a stay on the
            enforcement of the order until such time as a
            hearing could be held to determine the validity of the
            order.

            2. Whether the trial court erred by not holding
            [Father] responsible for removing the minor child
            from the Commonwealth of Pennsylvania using an
            out of state custody order as authority.

Brief For Appellant, p. 4.

      The UCCJEA “was promulgated by the National Conference of

Commissioners on Uniform State Laws in 1997 and became effective in

Pennsylvania in 2004.        The UCCJEA replaced the Uniform Child Custody

Jurisdiction Act (‘UCCJA’) as a way to rectify inconsistent case law and revise

custody jurisdiction in light of federal enactments.”    B.J.D. v. D.L.C., 19

A.3d 1081, 1082 (Pa.Super.2011).

      The record demonstrates that North Carolina is the main forum for this

child custody dispute, and there have only been two brief episodes of

litigation in Pennsylvania.      In the first episode, Mother filed PFA and

emergency custody petitions in Clearfield County accusing Father of child

                                      -6-
J-A19022-15


abuse, accusations she later withdrew in North Carolina.            The second

episode, which underlies the present appeal, began when Father filed

petitions in Clearfield County requesting registration         of interim   and

emergency custody orders entered in North Carolina and seeking their

expedited   enforcement.     Mother      countered   with   petitions   opposing

registration of the North Carolina interim and emergency orders and seeking

a stay. The Clearfield County court stayed registration of the North Carolina

orders and scheduled a hearing, but Father withdrew his petitions upon

finding Child and taking Child back to North Carolina. Mother then filed a

petition requesting that the Clearfield County court reinstate the hearing to

sanction Father for taking Child back to North Carolina.         The Clearfield

County court denied Mother’s petition.

     Mother’s first argument in this appeal is that the Clearfield County

court “erred by enforcing an out-of-state custody order without placing a

stay on the enforcement of the order until such time as a hearing could be

held to determine the validity of the order.”    We disagree.     The Clearfield

County court indeed stayed enforcement of the North Carolina orders upon

receipt of Mother’s petition for reconsideration and stay of Father’s petition

for registration. The entire matter, including the stay, became moot when

Father withdrew his petitions to register and enforce the North Carolina

orders. In Re S.H., 71 A.3d 973, 976 (Pa.Super.2013) (“if events occur to




                                    -7-
J-A19022-15


eliminate [a] claim or controversy at any stage in the process, the case

becomes moot”).

       Mother’s second argument is that the Clearfield County court erred by

not sanctioning Father for removing Child from Pennsylvania on the basis of

the North Carolina orders.         The Clearfield County court properly declined

jurisdiction over this issue.         A court's decision to exercise or decline

jurisdiction under the UCCJEA is subject to an abuse of discretion standard

of review. Wagner v. Wagner, 887 A.2d 282, 285 (Pa.Super.2005). One

of the UCCJEA’s guiding principles is that the court that makes an initial

custody determination retains exclusive, continuing jurisdiction over the

dispute.4 B.J.D., 19 A.3d at 1083. Here, in 2011, the North Carolina court

made the initial custody determination granting primary custody to Mother.

In August 2014, however, the North Carolina court entered interim and

emergency orders transferring primary custody to Father.             The North

Carolina court, not the Clearfield County court, had exclusive jurisdiction
____________________________________________


4
   This principle is subject to various exceptions.    For example, under
Pennsylvania’s version of the UCCJEA, the court that makes the initial
custody determination loses jurisdiction when “(1) neither the child, nor the
child and one parent, nor the child and a person acting as a parent have a
significant connection with this Commonwealth and that substantial evidence
is no longer available in this Commonwealth concerning the child's care,
protection, training and personal relationships; or (2) a court of this
Commonwealth or a court of another state determines that the child, the
child's parents and any person acting as a parent do not presently reside in
this Commonwealth.” 23 Pa.C.S. § 5422(a). North Carolina’s version of the
UCCJEA includes a provision identical in substance. See N.C.G.S. § 50A-
202.



                                           -8-
J-A19022-15


under the UCCJEA to decide whether Father had the right to remove Child

from Pennsylvania on the basis of the North Carolina court’s interim and

emergency orders.       Had the Clearfield County court granted Mother’s

entreaty to hold a hearing and sanction Father, it would have infringed the

North Carolina court’s jurisdiction over this child custody dispute.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2015




                                     -9-